UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6150


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

WILLIE EDWARD BARNES, a/k/a Big Will,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:08-cr-00064-JPB-DJJ-1; 3:10-cv-00107-
JPB-DJJ)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Edward Barnes, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie       Edward    Barnes         seeks   to    appeal         the   district

court’s       order    adopting      the     recommendation            of       the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.              The order is not appealable unless a circuit

justice       or      judge    issues       a        certificate           of    appealability.

28 U.S.C.           § 2253(c)(1)(B)             (2006).           A         certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find       that     the    district          court’s        assessment        of    the

constitutional claims is debatable or wrong.                               Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim    of      the     denial        of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Barnes has not made the requisite showing.                                 Accordingly, we

deny    Barnes’       motion    for     a    certificate          of       appealability      and

dismiss the appeal.            We dispense with oral argument because the

facts    and       legal    contentions         are    adequately          presented     in   the

                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3